FILE COPY




       I, CATHY S. LUSK, Clerk of the Court of Appeals for the Twelfth Court of Appeals

District of the State of Texas, do hereby certify that Pither Plumbing Co., Inc., Plaintiff in the

trial court secured an extension of thirty-one (31) days in which to file Appellee’s Brief in the

following numbered and entitled cause:


American Idol, General, LP d/b/a The REO, and Randy Hanson a/k/a Randall Hanson

No. 12-14-00134-CV                vs.

Pither Plumbing Co., Inc.

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 10th day of July 2015,
A.D.

                                                 Respectfully yours,

                                                 CATHY S. LUSK, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk